Title: Enclosure: Oliver Pollock to William Robertson, and Reply, 30 January 1811
From: Pollock, Oliver,Robertson, William (1750–1829)
To: Robertson, William (1750–1829),Pollock, Oliver


            
              Thomas Jeffersons letter or Copy when Governor of Virginia dated the 6th Novr 1779 at the Board of Trade directed to Oliver Pollock Esq. Commercial Agent New orleans.
              O.Ps account was settled in Richmond the 18th December 1785 & about that period it is probable the above letter or Copy may be found on the files.
              
            
            
              
                Council Chamber Jany 30th 1811
              
              I do hereby Certify that I can find no Letter Book in this office for the year Seventeen hundred & Seventy nine. And that the transactions from the Second day of April in the year 1779 to the twenty first of June Seventeen hundred & Eighty have been torn out of the Journal Kept during that period—Given under my hand as Clerk to the Council of State this thirtieth Jany 1811—
              (signed) William Robertson
            
          